

116 S3157 IS: Superfund Polluter Pays Restoration Act of 2020
U.S. Senate
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3157IN THE SENATE OF THE UNITED STATESJanuary 8, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to reinstate the financing for the Hazardous Substance
			 Superfund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Superfund Polluter Pays Restoration Act of 2020.
		2.Extension and modification of Superfund excise taxes
 (a)ExtensionSubsection (e) of section 4611 of the Internal Revenue Code of 1986 is amended to read as follows:  (e)Application of hazardous substance superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date that is 60 days after the date of the enactment of the Superfund Polluter Pays Restoration Act of 2020..
			(b)Modification of Hazardous Substance
			 Superfund financing rate
 (1)In generalSection 4611(c)(2)(A) of such Code is amended by striking 9.7 cents and inserting 15.8 cents.
 (2)Inflation adjustmentSection 4611(c) of such Code is amended by adding at the end the following new paragraph:
					
						(3)Adjustment for inflation
 (A)In generalIn the case of any taxable year beginning after December 31, 2019, the amount under paragraph (2)(A) shall be increased by an amount equal to—
 (i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2018 for calendar year 1992 in subparagraph (A)(ii) thereof.
 (B)RoundingIf any increase determined under this paragraph is not a multiple of 0.1 cents, such increase shall be rounded to the next lowest multiple of 0.1 cents..
				(c)Modification of rate of tax on certain
 chemicalsSection 4661(b) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Amount of tax
 (1)In generalThe amount of tax imposed by subsection (a) shall be determined in accordance with the following table:In the case of:The tax is the following amount per ton:Acetylene$11.78Benzene11.78Butane11.78Butylene11.78Butadiene11.78Ethylene11.78Methane8.32Napthalene11.78Propylene11.78Toluene11.78Xylene11.78Ammonia6.39Antimony10.77Antimony trioxide9.07Arsenic10.77Arsenic trioxide8.25Barium sulfide5.56Bromine10.77Cadmium10.77Chlorine6.53Chromium10.77Chromite3.68Potassium dichromate4.09Sodium dichromate4.52Cobalt10.77Cupric sulfate4.52Cupric oxide8.69Cuprous oxide9.60Hydrochloric acid0.70Hydrogen fluoride10.23Lead oxide10.02Mercury10.77Nickel10.77Phosphorus10.77Stannous chloride6.90Stannic chloride5.13Zinc chloride5.37Zinc sulfate4.60Potassium hydroxide0.53Sodium hydroxide0.68Sulfuric acid0.63Nitric acid0.58.
						(2)Adjustment for inflation
 (A)In generalIn the case of any taxable year beginning after December 31, 2019, each of the dollar amounts in the table in paragraph (1) shall be increased by an amount equal to—
 (i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2018 for calendar year 1992 in subparagraph (A)(ii) thereof.
 (B)RoundingIf any increase determined under this paragraph is not a multiple of $0.01, such increase shall be rounded to the next lowest multiple of $0.01..
 (d)Effective dateThe amendments made by this section shall apply to oil and petroleum products received or entered during calendar quarters beginning more than 60 days after the date of the enactment of this Act.
			3.Clarification of definition of crude oil for excise tax purposes
			(a)Definition of
 crude oilParagraph (1) of section 4612(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)Crude oilThe term crude oil includes crude oil condensates, natural gasoline, any bitumen or bituminous mixture, any oil derived from a bitumen or bituminous mixture (including oil derived from tar sands), and any oil derived from kerogen-bearing sources (including oil derived from oil shale)..
			(b)Effective
 dateThe amendment made by this section shall apply to oil and petroleum products received or entered during calendar quarters beginning more than 60 days after the date of the enactment of this Act.
			4.Use of Hazardous Substance Superfund for cleanup
 (a)Availability of amountsSection 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611) is amended—
 (1)in subsection (a) by striking For the purposes specified and all that follows through for the following purposes: and inserting the following: The amount in the Hazardous Substance Superfund established under section 9507 of the Internal Revenue Code of 1986 shall be available, without further appropriation, to be used for the purposes specified in this section. The President shall use such amount for the following purposes:; and
 (2)in subsection (c)— (A)by striking Subject to such amounts as are provided in appropriations Acts, the each place it appears and inserting The; and
 (B)in paragraph (12) by striking to the extent that such costs and all that follows through and 1994. (b)Amendment to the Internal Revenue CodeSection 9507 of the Internal Revenue Code of 1986 is amended—
 (1)in subsection (c)(1)— (A)by striking , as provided in appropriations Acts,; and
 (B)by striking the Superfund Amendments and Reauthorization Act of 1986 in subparagraph (A)(i) thereof and inserting the Superfund Polluter Pays Restoration Act of 2020; and (2)in subsection (d)(3), by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B).